NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
DAVID M. PECARD,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Respon.dent.
2011-3151 .
Petition for review of the Merit Systems Protection
Board in case no. DA3330090730-B-1.
ON MOTION
ORDER
Upon consideration of David M. Pecard's motion for
an extension of time to file his brief, and for leave to file a
42,000 word opening brief, _
I'r ls ORDERED THAT:
(1) The motion for an extension of time is granted
(2) The motion for leave is denied Pecard‘s opening
brief, not to exceed 14,000 words (if a formal brief) or 30
pages (if an informal brief) is due within 60 days of the

l
§
PECARD V. AGRICULTURE 2
date of filing of this order. No further extensions will be
granted.
FoR THE CoURT
DEC 22 2011
/sf J an H0rbaly
Date J an Horbaly
Clerk `
cc: David M. Pecard
Ken1; C. Kiffner, Esq. -
U.8'~. COU§'l:E}l:" FOR
THE F DERAL ClRCUl`l'
DEC 22 2011
lAN HORBALY
CLERK